DETAILED ACTION
	Claims 1-19 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/22 has been entered.
Status of the Rejections
The 103 rejections are revised in view of the amendment.
One provisional double patenting rejections is withdrawn and replaced with a nonprovisional rejection in view of the issuance of the copending application, and the remaining rejections are maintained.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as unpatentable over Xu et al. (US Pat. Pub. 2015/0299345) in view of Rao et al. (J Periodontol August 2013 84:8)    and Tipton et al. (WO 2010/075298).

 	Regarding claims 4-7, the composite further comprises a curing agent that may be camphorquinone or 4,-N,N-dimethylaminobenzoate as recited by claim 7, in order to render the resin light curable (paragraph 48), and the curing agent may be present in the amount of 0.2% or 0.8%, which is also within the recited range of claims 4-5 (paragraph 48).
Regarding claims 8-10, the composite further comprises a filler such as a glass filler (claim 8) that may be among those recited by claim 9 such as barium boroaluminosilicate, or a porcelain, quartz, or zirconia filler as recited by claim 10 (paragraph 28).
As to claims 11 and 13-14, the composition may comprise an antibacterial agent such as quaternary ammonium salts in the amount of 1-30% by mass of the resin (claim 13), chlorhexidine particles, silver containing nanoparticles in the amount of 0.01-20% by mass of the resin, (claim 14) or titanium dioxide or zinc oxide particles (paragraph 27).  
Regarding claim 12, the antibacterial monomers may be present in the amount of 0.5-50% by mass of the resin (*paragraph 26).  

Regarding claim 17, the composition may comprise certain acidic methacrylate materials such as PMGDM (paragraph 25).
As to claims 18-19, the one or more resins may comprise HEMA (paragraph 25).
As to claims 1-19, Xu does not further expressly disclose that the dental composite material comprises metformin, and in the amounts of claims 1 and 4-5.
Rao discloses a 1% metformin gel, and states that a randomized controlled clinical trial involving local administration of the gel into the periodontal pocket of smokers suffering from chronic periodontitis resulted in statistically significant bone regeneration vs a placebo group as measured by intrabony defect (IBD) fill, and Rao states that metformin was known in the prior art to possess bone protective effects in diabetic patients (title, Abstract, and Discussion and Conclusion sections).
Tipton discloses an implantable polymeric film based composite that may be used with a dental implant (page 14, 1st and 4th paragraphs), wherein the composite comprises a bioactive for local release (page 1, 3rd paragraph and page 36, 2nd full paragraph).
As to claims 1-19, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Xu composite material by incorporating metformin into the material such as in the form of a polymeric film in order to generate a material that can be used to locally deliver metformin to surrounding tissue, such as a dental material for delivering metformin in and around a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the skilled artisan would recognize that the 1% metformin content of the Rao gel, which is injected into the periodontal pocket, would not necessarily represent the optimal metformin content of the Xu composition, which is a composite material that is not injected into the periodontal pocket and which therefore may require a higher metformin content to deliver a therapeutically effective amount of metformin, thereby providing additional motivation to engage in an optimization process to determine the optimal metformin content.  
Claims 1-19 are rejected under 35 U.S.C. 103 as unpatentable over Xu et al. (US Pat. Pub. 2016/0228335) in view of Rao et al. (J Periodontol August 2013 84:8) and Tipton et al. (WO 2010/075298).
The teachings of the cited secondary references are relied upon as discussed above.
As to claims 1-19, Xu discloses a dental adhesive material comprising DMADDM, EBPADMA, HEMA methacrylate, a curing agent such as camphorquinone, quaternary ammonium salts, silver containing nanoparticles, amorphous calcium phosphate nanoparticles, and a glass or ceramic filler of the present claims (see claims 1-14 of Xu and paragraph 9).  The ingredients are present in amounts within the claimed ranges, and additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Regarding claim 20, this claim merely recites an intended use of the dental material of claim 1, and therefore is not granted any additional patentable weight.  The Xu composite material comprises the same ingredients as the present invention and therefore is capable of being used in the locations recited by claim 20.   
As to claims 1-19, although Xu does not recite the presence of metformin as recited by claim 1, it would have been prima facie to incorporate same and in amounts within the ranges of claims 1 and 4-5, since Rao discloses that metformin is useful in promoting the regeneration of bone in subjects suffering from periodontitis when delivered locally and Tipton expressly teaches that a composite material in the form of a film can be used for the local delivery of a bioactive agent, such that the skilled artisan 
Claims 1-19 are rejected under 35 U.S.C. 103 as unpatentable over Xu et al. (US Pat. No. 8,889,196) in view of Rao et al. (J Periodontol August 2013 84:8), Xu et al. (US Pat. Pub. 2015/0299345), and Tipton et al. (WO 2010/075298).  
The teachings of the cited secondary references are relied upon as discussed above.
As to claims 1-19, Xu recites a dental composite comprising ethoxylated bisphenol A glycol dimethacrylate (EBPADMA), HEMA, silver containing nanoparticles, quaternary ammonium salts, calcium phosphate particles, and a glass or porcelain filler of the present claims (see claims 1-35 of Xu).  The ingredients are present in amounts within the claimed ranges, and additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 
As to claims 1-20, although Xu does not recite the presence of the elected species of antibacterial monomer (DMADDM), the presence of metformin as recited by claim 1, or a curing agent such as camphorquinone (claims 4 and 7), it would have been prima facie to incorporate same and in the amount of metformin recited by claims 1 and 4-5, since Tipton expressly teaches that a composite material in the form of a film can be used for the local delivery of a bioactive agent, and Rao discloses that metformin is useful in promoting the regeneration of bone in subjects suffering from periodontitis when delivered locally, such that the skilled artisan reasonably would have expected that the copending composite material could be used to treat periodontitis if metformin is incorporated into the material such as in the form of a polymeric film as taught by Tifton, and the amount of metformin is a result effective variable that will influence the therapeutic efficacy of the composition, and Xu ‘345 expressly teaches that camphorquinone is useful in dental composite materials comprising a resin in order to serve as a curing agent and that DMADDM is a known alternative antibacterial monomer for use in a dental composite, such that the skilled artisan reasonably would have expected that it could serve as the antibacterial monomer in the dental composite taught by Xu.  


Response to Applicant’s Arguments
Applicant advances the same arguments against each of the 103 rejections, which will therefore be addressed together.
Applicant argues that Rao teaches a composition comprising 1% metformin gel, and therefore does not teach or suggest the claimed combination comprising 10-40% metformin.  
In response, and as discussed in the revised rejections, it would have been prima facie obvious to select an amount of the metformin for incorporation into the Xu material that is within the range recited by the amended claims, because metformin is the active ingredient such that its amount is a result effective variable that will affect the therapeutic efficacy of the composition.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 14/436,377 and in view of Rao et al. (J Periodontol August 2013 84:8), Xu et al. (US Pat. Pub. 2015/0299345), and/or Tipton et al. (WO 2010/075298) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of the cited secondary references are relied upon as discussed above.
The copending claims recite an antibacterial resin comprising DMADDM, quaternary ammonium salts, silver containing nanoparticles, amorphous calcium phosphate particles, and a glass filler or porcelain filler of the present claims.  The ingredients are present in amounts within the claimed ranges, and additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Although the copending claims do not recite that the resin is the elected species, EBPADMA, nor the presence of metformin or a protein repellant such as HEMA or an acidic methacrylate or acrylate monomer or a curing agent such as camphorquinone, it would have been prima facie to incorporate same including metformin in the range recited by the claims, since Tipton expressly teaches that a composite material can be used for the local delivery of a bioactive agent, and Rao discloses that metformin is useful in promoting the regeneration of bone in subjects suffering from periodontitis when delivered locally, such that the skilled artisan reasonably would have expected that the copending composite material could be used to treat periodontitis if metformin is incorporated into the material, and the amount of metformin is a result effective variable that will influence the therapeutic efficacy of the composition, and Xu expressly teaches 
The claims are directed to an invention not patentably distinct from the claims of the copending application. Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as unpatentable over all claims of U.S. Pat. No. 10,813,849 and in view of Rao et al. (J Periodontol August 2013 84:8), Xu et al. (US Pat. Pub. 2015/0299345),  
The teachings of the cited secondary references are relied upon as discussed above.
The issued claims recite a dental adhesive material comprising DMADDM, EBPADMA, HEMA methacrylate, a curing agent such as camphorquinone, quaternary ammonium salts, silver containing nanoparticles, and a glass filler of the present claims.  The ingredients are present in amounts within the claimed ranges, and additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Although the issued claims do not recite the presence of metformin or a protein repellant such as HEMA or amorphous calcium phosphate particles or a ceramic filler such as a porcelain filler, it would have been prima facie to incorporate same, including metformin in the range recited by the claims, since Tipton expressly teaches that a composite material can be used for the local delivery of a bioactive agent, and Rao discloses that metformin is useful in promoting the regeneration of bone in subjects suffering from periodontitis when delivered locally, such that the skilled artisan 
The claims are directed to an invention not patentably distinct from the claims of the copending application. Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was 
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as unpatentable over all claims of US Pat. No. 9,937,104 and in view of Rao et al. (J Periodontol August 2013 84:8), Xu et al. (US Pat. Pub. 2015/0299345), and/or Tipton et al. (WO 2010/075298) where indicated below.
The teachings of the cited secondary references are relied upon as discussed above.
The issued claims recite a dental primer comprising DMADDM, a resin monomer such as ethoxylated bisphenol A glycol dimethacryalte (EBPADMA), quaternary ammonium salts, silver containing nanoparticles, and calcium phosphate particles.  The ingredients are present in amounts within the claimed ranges, and additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Although the issued claims do not recite the presence of metformin or a protein repellant such as HEMA or an acidic methacrylate or acrylate monomer or a curing agent such as camphorquinone or a glass or porcelain filler of the claims, it would have 
The claims are directed to an invention not patentably distinct from the claims of the copending application. Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an 
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as unpatentable over all claims of US Pat. No. 8,889,196 and in view of Rao et al. (J Periodontol August 2013 84:8), Xu et al. (US Pat. Pub. 2015/0299345), and/or Tipton et al. (WO 2010/075298) where indicated below.
The teachings of the cited secondary references are relied upon as discussed above.
The issued claims recite a dental composite comprising ethoxylated bisphenol A glycol dimethacrylate (EBPADMA), HEMA, silver containing nanoparticles, quaternary ammonium salts, calcium phosphate particles, and a glass or porcelain filler of the present claims.  The ingredients are present in amounts within the claimed ranges, and additionally, discovering optimum or working ranges involves only routine skill in the art In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Although the issued claims do not recite the presence of DMADDM, metformin, or a curing agent such as camphorquinone, it would have been prima facie to incorporate same, including metformin in the range recited by the claims, since Tipton expressly teaches that a composite material can be used for the local delivery of a bioactive agent, and Rao discloses that metformin is useful in promoting the regeneration of bone in subjects suffering from periodontitis when delivered locally, such that the skilled artisan reasonably would have expected that the copending composite material could be used to treat periodontitis if metformin is incorporated into the material, and the amount of metformin is a result effective variable that will influence the therapeutic efficacy of the composition, and Xu expressly teaches that the other ingredients are known to be useful in dental composite materials comprising a resin.   
The claims are directed to an invention not patentably distinct from the claims of the copending application. Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as unpatentable over all claims of US Pat. No. 9,554,971 and in view of Rao et al. (J Periodontol August 2013 84:8), Xu et al. (US Pat. Pub. 2015/0299345), and/or Tipton et al. (WO 2010/075298) where indicated below.
The teachings of the cited secondary references are relied upon as discussed above.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Although the issued claims do not recite the presence of a glass or porcelain filler of the present claims, metformin,or a curing agent such as camphorquinone, it would have been prima facie to incorporate same, including metformin in the range recited by the claims, since Tipton expressly teaches that a composite material can be used for the local delivery of a bioactive agent, and Rao discloses that metformin is useful in promoting the regeneration of bone in subjects suffering from periodontitis when delivered locally, such that the skilled artisan reasonably would have expected that the copending composite material could be used to treat periodontitis if metformin is incorporated into the material, and the amount of metformin is a result effective variable that will influence the therapeutic efficacy of the composition, and Xu expressly teaches that the other ingredients are known to be useful in dental composite materials comprising a resin.   
The claims are directed to an invention not patentably distinct from the claims of the copending application. Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.


Response to Applicant’s Arguments
Applicant advances the same arguments against the double patenting rejections that were made against the 103 rejections, but these are found unpersuasive for the same reasons discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        
 
 
/Patricia Duffy/Primary Examiner, Art Unit 1645